Title: To Thomas Jefferson from Lafayette, 4 July 1803
From: Lafayette
To: Jefferson, Thomas


          
            My dear Sir
                     
            Aulnay 4th July
          
          On this Anniversary day of the immortal declaration of independance I am Happy of an Opportunity to Adress You—it is Some Consolation for My Having Been prevented, By the Remains of my Accident or rather its Cure, to Meet in paris My American fellow Citizens—inclosed You Will find the duplicate of a Letter from Madame de chastelux, and as Mine Have also Been Sent duplicate, I shall only Repeat the Expression of the High and Affectionate Regard I Have the Honore to Be With
          Your old Constant friend
          
            Lafayette
          
        